DETAILED ACTION
This Office Action is in response to Application 17/185,424 filed on 02/25/2021.
In the instant application, claims 1, 19 and 20 are independent claims; Claims 1-20 have been examined and are pending. This action is made non-final. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 02/25/2021 was filed before the mailing date of the first office action on the merits.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Independent Claims 1 and 20 are rejected on the ground of nonstatutory double patenting over claims 1 and 20 of U. S. Patent No. 10,416,854 B2 (hereinafter 854’) since the claims, if allowed, would improperly extend the "right to exclude" already granted in the patent.

Instant Application 17/185,424
Patent 854’
Claim 1:


A method comprising: 










+ receiving, by a remote device from a user device, a request for candidate data for use in autofill for an application displayed on a user interface (UI) of the user device, wherein the request comprises a subset of content displayed on the UI, wherein the subset of content displayed on the UI excludes user-specific information; 


+ determining, by the remote device based on the subset of content displayed on the UI, a data set, wherein the data set comprises one or more candidate values corresponding to one or more text input fields displayed on the UI; and 


+ transmitting, by the remote device to the user device, a response to the request for candidate data, wherein the response comprises the determined data set comprising the one or more candidate values for entry into the one or more text input fields displayed on the UI.







Claim 20:

A non-transitory computer readable medium having stored therein instructions executable by one or more processors to cause an operating system of a remote device to perform functions comprising: 




+ receiving, from a user device, a request for candidate data for use in autofill for an application displayed on a user interface (UI) of the user device, wherein the request comprises a subset of content displayed on the UI, wherein the subset of content displayed on the UI excludes user-specific information; 




+ determining, based on the subset of content displayed on the UI, a data set, wherein the data set comprises one or more candidate values corresponding to one or more text input fields displayed on the UI; and 

+ transmitting, to the user device, a response to the request for candidate data, wherein the response comprises the determined data set comprising the one or more candidate values for entry into the one or more text input fields displayed on the UI.

Claim 1:

A method comprising: 

+ receiving, by a user device via a user interface (UI), authorization to engage in autofill for an application displayed on the UI of the user device; 

+ detecting an autofill trigger event while the application is displayed on the UI; 

+ responsive to detecting the autofill trigger event, determining a subset of content displayed on the UI, wherein the subset excludes user-specific information; 

+ transmitting a request to a remote provider for candidate data for use in autofill for the application, wherein the request comprises the subset of content displayed on the UI;

+ receiving a response from the remote provider, wherein the response comprises a data set comprising one or more candidate values corresponding to one or more text input fields displayed on the UI; and 

+ filling the one or more text input fields displayed on the UI with the corresponding one or more candidate values.

Claim 20:

A non-transitory computer readable medium haying stored therein instructions executable by one or more processors to cause an operating system of a user device to perform functions comprising: +

+ receiving, via a user interface (UI), authorization to engage in autofill for an application displayed on the UI of the user device; detecting an autofill trigger event; 

+ responsive to detecting the autofill trigger event, determining a subset of content displayed on the UI, wherein the subset excludes user-specific information; 

+ transmitting a request to a remote provider for candidate data for use in autofill for the application, wherein the request comprises the subset of content displayed on the UI; 

+ receiving a response from the remote provider, wherein the response comprises one or more candidate values corresponding to one or more text input fields displayed on the UI; and 


+ filling the one or more text input fields displayed on the UI with the corresponding one or more candidate values.

Claims 2,4-9, 12, 14, 16-17
Claims 2,4-9, 12, 14, 16-17 respectively


As can be seen from the table above, independent Claims 1 and 20 of the instant application is anticipated by Claims 1 and 20 of 854’, respectively in that claims 1 and 20 of 854’ contains all the limitations of claims 1 and 20 of the instant application, respectively, therefore is not patently distinct from the earlier patent claim and as such is unpatentable for obvious-type double patenting. The instant application claims are broader in every aspect than the patented claims and are therefore an obvious variant thereof.”

Independent Claims 1 and 20 are rejected on the ground of nonstatutory double patenting over claims 1 and 18 of U. S. Patent No. 10,969,943 B2 (hereinafter 943’) since the claims, if allowed, would improperly extend the "right to exclude" already granted in the patent.

Instant Application 17/185,424
Patent 943’
Claim 1:


A method comprising: 


+ receiving, by a remote device from a user device, a request for candidate data for use in autofill for an application displayed on a user interface (UI) of the user device, wherein the request comprises a subset of content displayed on the UI, wherein the subset of content displayed on the UI excludes user-specific information; 






























+ determining, by the remote device based on the subset of content displayed on the UI, a data set, wherein the data set comprises one or more candidate values corresponding to one or more text input fields displayed on the UI; and 

+ transmitting, by the remote device to the user device, a response to the request for candidate data, wherein the response comprises the determined data set comprising the one or more candidate values for entry into the one or more text input fields displayed on the UI.




Claim 20:
 
A non-transitory computer readable medium having stored therein instructions executable by one or more processors to cause an operating system of a remote device to perform functions comprising: 











+ determining, based on the subset of content displayed on the UI, a data set, wherein the data set comprises one or more candidate values corresponding to one or more text input fields displayed on the UI; and 

















A method comprising: 

+ detecting an autofill trigger event while an application is displayed on a user interface (UI) of a user device; 

+ responsive to detecting the autofill trigger event, determining information associated with a current view hierarchy of the user device; 

+ transmitting, to a remote provider, a request for candidate data for use in autofill for the application, wherein the request comprises the information 

+ receiving, from the remote provider, a response to the request for candidate data, the response comprising a pre-communication signal indicating a secure authorization prompt to elicit user authentication data; displaying, on the UI of the user device, the secure authorization prompt; receiving the user authentication data responsive to the secure authorization prompt; 

+ transmitting, to the remote provider, a confirmation signal including the user authentication data; 

+ after transmitting the confirmation signal, receiving, from the remote provider, a data set comprising one or more candidate values corresponding to one or more text input fields displayed on the UI; and 

+ filling the one or more text input fields displayed on the UI with the corresponding one or more candidate values.

 Claim 18:
A non-transitory computer readable medium having stored therein instructions executable by one or more processors to cause an operating system of a user device to perform functions comprising: 



+ responsive to detecting the autofill trigger event, determining information associated with a current view hierarchy of the user device; 

+ transmitting, to a remote provider, a request for candidate data for use in auto fill for the application, wherein the request comprises the information associated with the current view hierarchy of the user device; 

+ receiving, from the remote provider, a response to the request for candidate data, the response comprising a pre-communication signal indicating a secure authorization prompt to elicit user authentication data; 

+ displaying, on the UI of the user device, the secure authorization prompt; 

+ receiving the user authentication data responsive to the secure authorization prompt; 

+ transmitting, to the remote provider, a confirmation signal including the user authentication data; 


+ filling the one or more text input fields displayed on the UI with the corresponding one or more candidate values. 

Claims 2-7, 8, 9, 12, 14, 16 and 17
Claims 2-7, 9, 8, 10, 12, 14 and 15 respectively


As can be seen from the table above, independent Claims 1 and 20 of the instant application is anticipated by Claims 1 and 18 of 943’, respectively in that claims 1 and 18 of 943’ contains all the limitations of claims 1 and 20 of the instant application, respectively, therefore is not patently distinct from the earlier patent claim and as such is unpatentable for obvious-type double patenting. The instant application claims are broader in every aspect than the patented claims and are therefore an obvious variant thereof.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 10, 15-16 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over KIRSCH (“Kirsch,” US 2013/0198598), published on August 1, 2013 in view of WETZEL et al. (“Wetzel,” US 2015/0215305), published on July 30, 2015.
Regarding claim 1, Kirsch teaches a method comprising: 
	receiving, by a remote device from a user device, a request for candidate data for use in autofill for an application displayed on a user interface (UI) of the user device (Kirsch: see par. 0064 and Fig. 3A; a user may select the “QuickFill” button 606 to automatically retrieve information from an identify repository. See par. 0063 and Fig. 3A; the web browser 300 displays an electronic forms that includes a plurality of fields. See par. 0066; a webpage embodying the electronic form may be downloaded from a relying party, such as a merchant website, a banking institution, a social network, and/or the like), wherein the request comprises a set [subset] of content displayed on the UI (Kirsch: see par. 0073; clicking the “QuickFill” button 606 may populate the electronic form fields as thoroughly as possible. See par. 0043; the user device may receive a command from a user to auto populate an electronic form provided by a website using information stored at the identify repository. The user may send a list of field identifiers to the identify repository to be retrieved), [wherein the subset of content displayed on the UI excludes user-specific information];
	determining, by the remote device based on the set [subset of content displayed on the UI, a data set (Kirsch: see par. 0078 and Fig. 4; the mapping 414 may be pairing between one or more field identifiers 408 and one or more repository identifiers 410 to determine a data set), wherein the data set comprises one or more candidate values corresponding to one or more text input fields displayed on the UI (Kirsch: see pars. 0072-0073; Fig. 3B illustrates a simplified interface for a populated electronic form. Note: candidate values are populated onto some text fields).
	transmitting, by the remote device to the user interface, a response to the request for candidate data, wherein the response comprises the determined data set comprising the one or more candidate values for entry into the one or more text input field displayed on the UI (Kirsch: see pars. 0072-0073; Fig. 3B illustrates a simplified interface for a populated electronic form. This particular interface illustrates the same electronic form as Fig. 3A, except some of the fields have been populated with information from an identity repository. Note: candidate values are transmitted to the user device for displaying onto the text fields form).
	Kirsch does not appear to teach wherein the request comprises a subset of content displayed on the UI, wherein the subset of content displayed on the UI excludes user-specific information.
	However Wetzel teaches systems and methods for populating online applications using third party platforms; wherein the request comprises a subset of content displayed on the UI (Wetzel: see par. 0067; Fig. 6A illustrates example screen shot 600 which depicts an example card application initial screen including various fields. Wetzel: see par. 0061; See par. 0061; the third party system may include a notification and/or the opportunity for an applicant to select data stored at the third party system to be shared with the application provider system. Note: that means the user may request the third party system to populate certain fields on the electronic form), wherein the subset of content displayed on the UI excludes user-specific information (Wetzel: see par. 0061; an applicant may select certain data stored at the third party system to be shared to the application provider system. Note: the applicant can exclude certain data to be auto-fill in the web-form).
All references are in the same field of endeavor of auto-fill electronic forms. Accordingly, it would have been obvious to one of ordinary skill in the art , before the effective filing date of the claimed invention, having the teachings of Wetzel, and Kirsch in front of them to include the populating online applications using third party platforms as disclosed by Wetzel with the secure population of form data as taught by Kirsch to provide an improved and efficient interface allowing applicant device to securely exchange data with a financial institution over network  (Wetzel: see par. 0031).
Regarding claim 10, Kirsch and Wetzel teach the method of claim 1, 
Kirsch and Wetzel further teaches wherein the remote device is one of a plurality of remote devices, and wherein the remote device is authorized via the UI to receive autofill requests for the application (Wetzel: see par. 0060 and Fig. 4; the web-based form may include a link or other interface mechanism to select a third party provider to automatically fill in various data fields in the application). 
Regarding claim 15, Kirsch and Wetzel teaches the method of claim 1, 
Kirsch and Wetzel further teaches: receiving one or more values corresponding to one or more text input fields displayed on the UI corresponding to a second application (Wetzel: see par. 0060 and Fig. 4; select a third party provider to automatically fill in various data fields), wherein a verified transmission prompt is displayed on the UI to receive authorization to (Wetzel: see par. 0061; the third party system may include a notification and/ or the opportunity for an applicant to select data stored at the third party system to be shared to the application provider system); 
Regarding claim 16, Kirsch and Wetzel teach the limitations of claim 1,
Kirsch and Wetzel further teach wherein detecting the autofill trigger event comprises detecting an initiation of the application (Kirsch: see 0065; the web browser may be configured to automatically detect that the user device is logged into an account on the identity repository, and may automatically extract the information and populate the electronic form).  
Regarding claim 19, claim 19 is directed toward a remote device for executing the method as claimed in claim 1; Claim 19 is similar scope to claim 1 and is therefore rejected under similar rationale.
Regarding claim 20, claim 20 is directed toward a non-transitory computer readable medium for executing the method as claimed in claim 1; Claim 20 is similar scope to claim 1 and is therefore rejected under similar rationale.	

Claims 2, 5 and 17-18 are rejected under 35 U.S.C. 103(a) as being obvious over Kirsch and Wetzel as applied to claim 1 above and further in view of WELLS et al. (hereinafter as Wells, US 2013/0227031), published on August 29, 2013.
Regarding claim 2, Kirsch and Wetzel teach the method of claim 1, 
Kirsch and Wetzel do not explicitly teach wherein the data set further comprises a data set identifier, wherein the data set identifier is displayed on the UI, wherein selection of the data set identifier causes the one or more text input field displayed on the UI to be filled with the corresponding one or more candidate values. 
(Wells: see par. 0075 and Fig. 9B; suggested entries 912-916), wherein the data set identifier is displayed on the UI (Wells: see par. 0075 and Fig. 9B; once focus has been moved to one of these field 310, 320, the electronic device provides suggested entries 912-916 in the user interface 910), wherein selection of the data set identifier causes the one or more text input field displayed on the UI to be filled with the corresponding one or more candidate values (Wells: see par. 0083 and Fig. 11; if the detected input is selection of one of the suggested entries, at 1150 the recipient identifier or identifiers corresponding to the suggested entry is inserted into the one or more fields). 
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Wells, Kirsch and Wetzel in front of them to include to incorporate the suggested entries as disclosed by Wells with the secure population of form data as taught by Kirsch to provide a convenient and efficient user interface for users to select appropriate suggested entry (Wells: see par. 0075).
Regarding claim 5, Kirsch, Wetzel and Wells teach the method of claim 2, 
Kirsch, Wetzel and Wells further teach wherein the response from the remote provider comprises a plurality of data sets (Wells: see par. 0075 and Fig. 3B; suggested entries 912-916), wherein each data set comprises a respective data set identifier and one or more candidate values corresponding to one or more text input fields displayed on the UI (Wells: see par. 0083 and Fig. 11; if the detected input is selection of one of the suggested entries, at 1150 the recipient identifier or identifiers corresponding to the suggested entry is inserted into the one or more fields), and wherein the plurality of data set identifier are displayed via the UI (Wells: see par. 0083 and Fig. 11; if the detected input is selection of one of the suggested entries, at 1150 the recipient identifier or identifiers corresponding to the suggested entry is inserted into the one or more fields).
Thus combining Kirsch, Wetzel and Wells would teach the limitations of claim 5 obvious for the same reason set forth in claim 2.
Regarding claim 17, Kirsch and Wetzel teach the method of claim 1, 
Kirsch and Wetzel do not explicitly teach wherein receiving the request for candidate data is based on the user device detecting a selection of a text input field of the application.
However, Wells teaches a method for suggested recipients for a message being composed; wherein receiving the request for candidate data is based on the user device detecting a selection of a text input field of the application (Wells: see par. 0075 and Fig. 9B; once focus has been moved to one of these field 310, 320, the electronic device provides suggested entries 912-916 in the user interface 910).  
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Wells, Kirsch and Wetzel in front of them to include to incorporate the suggested entries as disclosed by Wells with the secure population of form data as taught by Kirsch to provide a convenient and efficient user interface for users to select appropriate suggested entry (Wells: see par. 0075).
Regarding claim 18, Kirsch and Wetzel teach the method of claim 1, 
Kirsch and Wetzel do not explicitly teach wherein the autofill trigger event comprises receiving a signal that a text input field has focus such that a keyboard is displayed on the UI.
However, Wells teaches a method for suggested recipients for a message being composed; wherein the autofill trigger event comprises receiving a signal that a text input field has focus such that a keyboard is displayed on the UI (Wells: see par. 0075 and Fig. 9B; once focus has been moved to one of these field 310, 320, the electronic device provides suggested entries 912-916 in the user interface 910. See par. 0046; a virtual keyboard 350 is provided on touchscreen-based electronic device for the entry of text, and may be automatically displayed for receiving user input when a text-based input field is in focus).  
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Wells, Kirsch and Wetzel in front of them to include to incorporate the suggested entries as disclosed by Wells with the secure population of form data as taught by Kirsch to provide a convenient and efficient user interface for users to select appropriate suggested entry (Wells: see par. 0075).

Claims 3-4, 6-7 and 9 are rejected under 35 U.S.C. 103(a) as being obvious over Kirsch, Wetzel and Wells as applied to claim 2 above and further in view of Hardt (hereinafter as Hardt, US 2010/0313112), published on December 9, 2010.
Regarding claim 3, Kirsch, Wetzel and Wells teach the method of claim 2, 
Kirsch, Wetzel and Wells do not explicitly teach transmitting a fill indicator indicating associated with the remote device, wherein the fill indicator is displayed on the UI of the user device.  
However, Hardt teaches a method for visually indicating a form mapping status; transmitting a fill indicator indicating associated with the remote device, wherein the fill indicator is displayed on the UI of the user device (Hardt: see pars. 0033, 0043, Figs. 2 and 4; visual indicator 116 located at the right side of the field provides indication that alternate values for the field are available in the identify store. See Fig. 2; visual indicators are displayed at the fields prior to selection of the visual indicators).  
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Hardt, Kirsch, Wetzel and Wells in front of them to include the form mapping status for each field as disclosed by Hardt Kirsch to provide a visual cue indicating form mapping status for each field and thus provide a user with a seamless experience (Hardt: see par. 0003).
Regarding claim 4, Kirsch, Wetzel, Wells  and Hardt teach the method of claim 3, 
Kirsch, Wetzel, Wells and Hardt further teach wherein the fill indicator is associated with a graphic corresponding to the remote device (Hardt: see par. 0043 and Fig. 4; instead of the standard indicator 110, an indicator can be either altered or put in a different location such as indicator 116, which is displayed at the right side of the field instead of the left side. This can serve as an indication that alternate values for the field are available in the identify store).  
Thus, combining Kirsch, Wetzel, Wells and Hardt would teach the limitations of claim 4 obvious for the same reason as set forth in claim 3.
Regarding claim 6, Kirsch, Wetzel and Wells teach the method of claim 5, 
Kirsch, Wetzel and Wells further teach receiving a preselection of a data set identifier from the one or more data set identifiers (Wells: see par. 0083 and Fig. 11; if the detected input is selection of one of the suggested entries, at 1150 the recipient identifier or identifiers corresponding to the suggested entry is inserted into the one or more fields).
Kirsch, Wetzel and Wells teach all the limitations above but do not explicitly teach wherein a fill indicator is displayed in the text input fields fillable with one or more candidate values corresponding to a preselection of a data set identifier from the plurality of data set identifiers.
However, Hardt teaches a method for visually indicating a form mapping status; wherein a fill indicator is displayed in the text input fields fillable with one or more candidate values corresponding to a preselection of a data set identifier from the plurality of data set identifiers (Hardt: see par. 0043; instead of the standard indicator 110, an indicator can be either altered or put in a different location such as indicator 116, which is displayed at the right side of the field, instead of the left side. This can server as an indication that alternate values for the field are available in the identity store. By clicking on the indicator 116, the user can activate a pick list that provides alternate values).  
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Hardt, Kirsch. Wetzel and Wells in front of them to include the form mapping status for each field as disclosed by Hardt with the secure population of form data as taught by Kirsch to provide a visual cue indicating form mapping status for each field and thus provide a user with a seamless experience (Hardt: see par. 0003).
Regarding claim 7, Kirsch, Wetzel and Wells teach the method of claim 5, 
Kirsch, Wetzel and Wells do not explicitly teach displaying a fill indicator, via the UI, in the text input fields fillable with the one or more candidate values corresponding to a preselected data set identifiers.
However, Hardt teaches a method for visually indicating a form mapping status; wherein displaying a fill indicator, via the UI, in the text input fields fillable with the one or more candidate values corresponding to any of the data set identifiers (Hardt: see pars. 0033, 0043, Fig. 4; visual indicators 110 and 116 located in the text fields filled with values).  
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Hardt, Kirsch. Wetzel and Wells in front of them to include the form mapping status for each field as disclosed by Hardt with the secure population of form data as taught by Kirsch to provide a visual cue indicating form mapping status for each field and thus provide a user with a seamless experience (Hardt: see par. 0003).
Regarding claim 9, Kirsch, Wetzel and Wells teach the method of claim 5, 

However, Hardt teaches a method for visually indicating a form mapping status; wherein displaying the data set identifiers via the UI comprises displaying the data set identifiers in a drop-down menu separated from the text input fields (Hardt: see par. 0043 and Fig. 4; by clicking on the indicator 116, the user can activate a pick list that provides alternate values).  
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Hardt, Kirsch. Wetzel and Wells in front of them to include the form mapping status for each field as disclosed by Hardt with the secure population of form data as taught by Kirsch to provide a visual cue indicating form mapping status for each field and thus provide a user with a seamless experience (Hardt: see par. 0003).

Claim 8 is rejected under 35 U.S.C. 103(a) as being obvious over Kirsch, Wetzel and Wells as applied to claim 5 above and further in view of Azen et al. (hereinafter as Azen, US 8616439), patented on December 31, 2013.
Regarding claim 8, Kirsch, Wetzel and Wells teach the method of claim 5, 
Kirsch, Wetzel and Wells further teaches in response to receiving input data indicating the selection of the data set identifier, filling the one or more text input fields displayed on the UI with the one or more candidate values corresponding to the selected data set identifier (Wells: see par. 0083 and Fig. 11; if the detected input is selection of one of the suggested entries, at 1150 the recipient identifier or identifiers corresponding to the suggested entry is inserted into the one or more fields). 

However, Azen teaches a method for securing transfer of information to a web session. Azen further teaches:
wherein a respective secure authorization prompt is generated based on a selection of the data set identifier (Azen: see col. 6 lines 53-59 and Fig. 1E; “Do you authorize this transfer of this information?” prompt), wherein the respective secure authorization prompt elicits a respective secure input communication (Azen: see col. 7 lines 7-12 and Fig. 1E; the operator may select a “YES” response to the question of whether the operator authorizes the transfer of information), wherein the one or more text input fields are filled with the one or more candidate values corresponding to the selected data set identifier (Azen: see col. 7 lines 18- 28 and Fig. 1F; fields 120 are populated).  
Accordingly, it would have been obvious to one of ordinary skill in the art , before the effective filing date of the claimed invention, having the teachings of Azen, Kirsch, Wetzel and Wells in front of them to include the method for securing transfer of information as disclosed by Azen with the secure population of form data as taught by Kirsch to provide an efficient and user-friendly interface allowing users to authorize the transferring of personal information in a secure manner (Azen: see col. 7 lines 7-28).

Claims 11-12 are rejected under 35 U.S.C. 103(a) as being obvious over Kirsch and Wetzel as applied to claim 1 above in view of Johri (hereinafter as Johri, US 2012/0173325), published on July 5, 2012.
Regarding claim 11, Kirsch and Wetzel teach the method of claim 1, 
 do not explicitly teach before transmitting the response: transmitting from the remote provider a pre-communication signal comprising a secure authorization prompt to elicit user authentication data; and receiving, by the remote device, a confirmation signal including the user authentication data.
However, Johri teaches a method for allowing users to make purchases and pay for them using just their mobile phone number; transmitting from the remote provider a pre-communication signal comprising a secure authorization prompt to elicit user authentication data (Johri: see pars. 0029, 0077 and Fig. 3; prompting user for authorization of a financial transaction by enter his/her authentication info in the validation area as shown in Fig. 3); and receiving, by the remote device, a confirmation signal including the user authentication data (Johri: see pars. 0029, 0077 and Fig. 3; the authentication info includes pin,  answer of personal question or biometric info, a passkey or chooses one amongst a few pictures). 
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Johri, Kirsch and Wetzel in front of them to include the authorization based on biometric info disclosed by Johri with the secure population of form data as taught by Kirsch to strike a balance between quickest and safest means of verification appropriate for the circumstance (Johri: see par. 0029).
Regarding claim 12, Kirsch, Wetzel, and Johri teach the method of claim 11, 
Kirsch, Wetzel, and Johri further teach wherein the secure authorization prompt comprises a request for a biometric input (Johri: see pars. 0029, 0077 and Fig. 3; prompting user for authorization of a financial transaction by enter his/her authentication info in the validation area as shown in Fig. 3; the authentication info includes pin, answer of personal question or biometric info, a passkey or chooses one amongst a few pictures). 


Claims 13-14 are rejected under 35 U.S.C. 103(a) as being obvious over Kirsch and Wetzel as applied to claim 1 above in view of WELLS et al. (hereinafter as Wells, US 2013/0227031), published on August 29, 2013 and further in view of Johri (hereinafter as Johri, US 2012/0173325), published on July 5, 2012.
Regarding claim 13, Kirsch and Wetzel teach the method of claim 1, 
Kirsch and Wetzel do not explicitly teach:
transmitting from the remote provider a first pre-communication signal comprising a data set identifier; 
receiving, by the remote device, input data indicating a selection of the data set identifier; 
transmitting, from the remote provider a second pre-communication signal comprising a secure authorization prompt to elicit user authentication data; and 
receiving, by the remote device, a confirmation signal including the user authentication data.
However, Wells teaches a method for suggested recipients for a message being composed. Wells further teaches: 
transmitting from the remote provider a first pre-communication signal comprising a data set identifier (Wells: see par. 0075 and Fig. 3B; suggested entries 912-916); 
receiving, by the remote device, input data indicating a selection of the data set identifier (Wells: see par. 0083 and Fig. 11; if the detected input is selection of one of the suggested entries, at 1150 the recipient identifier or identifiers corresponding to the suggested entry is inserted into the one or more fields); 

receiving, by the remote device, a confirmation signal including the user authentication data].
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Wells, Kirsch and Wetzel in front of them to include to incorporate the suggested entries as disclosed by Wells with the secure population of form data as taught by Kirsch to provide a convenient and efficient user interface for users to select appropriate suggested entry (Wells: see par. 0075).
Kirsch, Wetzel and Wells do not explicitly teach:
transmitting, from the remote provider a second pre-communication signal comprising a secure authorization prompt to elicit user authentication data; and 
receiving, by the remote device, a confirmation signal including the user authentication data.
However, Johri teaches a method for allowing users to make purchases and pay for them using just their mobile phone number; transmitting, from the remote provider a second pre-communication signal comprising a secure authorization prompt to elicit user authentication data (Johri: see pars. 0029, 0077 and Fig. 3; prompting user for authorization of a financial transaction by enter his/her authentication info in the validation area as shown in Fig. 3); and receiving, by the remote device, a confirmation signal including the user authentication data (Johri: see pars. 0029, 0077 and Fig. 3 the authentication info includes pin,  answer of personal question or biometric info, a passkey or chooses one amongst a few pictures). 
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Johri, Kirsch, Wetzel and Wells in front of them to include the authorization based on biometric info disclosed by Johri Kirsch to strike a balance between quickest and safest means of verification appropriate for the circumstance (Johri: see par. 0029).
Regarding claim 14, Kirsch, Wetzel, Wells and Johri teach the method of claim 13, 
Kirsch, Wetzel, Wells and Johri further teaches wherein the secure authorization prompt comprises a request for a card verification code, a personal identification number, or both (Johri: see pars. 0029, 0077, Fig. 3 and claim 15; prompting user for authorization of a financial transaction by enter his/her authentication info  in the validation area as shown in Fig. 3; the authentication info includes Pin,  answer of personal question or biometric info, a passkey or chooses one amongst a few pictures). 
Thus combining Kirsch, Wetzel, Wells and Johri would teach the limitations of claim 14 obvious for the same reason as set forth in claim 13.

Conclusion
The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure.  Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action. For example: Djabarov (US 8214362) – A system and method for accurately inserting user data into a form document.
It is noted that any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275,277 (CCPA 1968)).
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tam T. Tran whose telephone number is 571-270-5029.  The examiner can normally be reached on Mon-Friday: 7:30 - 5:00, off on alternating Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TAM T TRAN/Primary Examiner, Art Unit 2174